Citation Nr: 0627709	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  04-26 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Gold Star Wives of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty with the Philippine 
Commonwealth Army from December 1941 to April 1946, during 
which he had recognized guerrilla service from February 1943 
to March 1945.  He died in November 1982, and the appellant 
is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 RO rating decision, which denied 
service connection for the cause of the veteran's death.  

It is noted that during the pendency of the appeal, the issue 
arose as to whether the appellant may be deemed the veteran's 
surviving spouse for VA purposes.  In that regard, there are 
two copies of the veteran's death certificate, each listing a 
different wife (one being the appellant).  Initially, the RO 
determined in an administrative decision in June 2002 that 
the appellant may not been recognized as the veteran's 
surviving spouse under the deemed valid marriage rule.  She 
appealed this decision, and in a September 2003 
administrative decision, the RO reconsidered, determining 
that the marriage of the appellant to the veteran may be 
deemed valid for VA purposes (it was decided that the 
evidence did not demonstrate that the other individual who 
had claimed to be the veteran's surviving spouse lived with 
the veteran continuously from the date of their marriage to 
the date of his death).  The Board will therefore proceed to 
review this case under the assumption that the appellant is 
the veteran's surviving spouse for VA purposes.  

In November 2005, the Board remanded the case to the RO to 
afford the appellant a video conference hearing before a 
Veterans Law Judge.  Such was held on January 2006, and a 
copy of the hearing transcript has been associated with the 
claims file.  

A review of the claims file shows that in March 2003, the 
appellant signed VA Form 21-22, appointing Gold Star Wives of 
America, Inc., as her representative.  It is noted that the 
appellant was not accompanied by an accredited representative 
at the time of the hearing for the reason that there was no 
local representative at the RO.  In fact, there is no written 
argument from the representative in support of the 
appellant's claim in the claims file.  In June 2006, the 
Board sent the appellant's representative a letter, offering 
the organization an opportunity to review the claims file and 
submit an argument on behalf of the appellant.  The 
representative did not respond.  Thus, the Board proceeds to 
consider the appeal.  


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran died in November 2003, and his death 
certificate lists the cause of death as terminal cancer of 
the lung, without any other significant conditions 
contributing to death; lung cancer was first clinically 
demonstrated many years after his period of active service.  

3.  There is no convincing evidence to show that the 
veteran's lung cancer was due to any disability that was 
incurred in service from December 1941 to April 1946, or was 
otherwise related to service.  

4.  A service-connected disability is not shown to have 
caused or contributed materially in producing or hastening 
the veteran's death.


CONCLUSION OF LAW

The fatal lung cancer was not due to disease or injury that 
was incurred in or aggravated by the veteran's active 
service, or proximately due to or the result of a disability 
that was presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and its implementing regulations are applicable to the 
claim decided herein.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the appellant 
following the initial RO rating decision in September 2003.  
At any rate, as explained herein below, the VCAA notice 
complied with the requirements of the VCAA as interpreted by 
the Court in Pelegrini II.  The Board finds that the timing 
of the VCAA notice is not prejudicial to the appellant 
because it was sent prior to the transfer of the case to the 
Board for appellate consideration and the appellant was 
offered ample opportunity to present evidence or argument in 
support of her appeal.  Accordingly, the Board will proceed 
to adjudicate the claim.  

In the VCAA notice sent to the appellant in November 2003, 
the RO advised her of what was required to prevail on her 
claim for service connection for the cause of the veteran's 
death, what specifically VA had done and would do to assist 
in the claim, and what information and evidence the appellant 
was expected to furnish.  The RO specifically informed the 
appellant that VA would assist her in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that she had to provide both 
identifying information and a signed release for VA to obtain 
private records on her behalf.  

The Board notes that the VCAA notice letter did not 
specifically request the appellant to provide VA with all 
relevant evidence and argument pertinent to her claim in her 
possession.  In any case, the Board deems that this 
particular notice deficiency was essentially cured, with no 
resulting prejudice to the appellant (see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006)).  Following initial 
adjudication of the appellant's claim in September 2003 (of 
which she was provided a copy), the RO issued the appellant a 
statement of the case in May 2004 and supplemental statements 
of the case in August 2004, October 2004, and December 2004, 
which provided her opportunity to identify or submit any 
evidence she wished to be considered in connection with her 
appeal.  She also appeared at the RO and testified in a video 
conference hearing before the undersigned in January 2006, 
which gave her another opportunity to identify or submit any 
evidence she wished to be considered.  The Board finds that 
the appellant had actual knowledge of the need to submit 
evidence pertinent to her claim and that there is no 
indication that she has additional evidence in her 
possession, not previously submitted, that is of the type 
that should be considered in assessing the claim.  

In sum, the RO has sufficiently informed the appellant of the 
information or evidence needed to substantiate her claim for 
service connection for the cause of the veteran's death, and 
the parties responsible for obtaining that evidence.  With 
regard to notification, all the VCAA requires is that the 
duty to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, due process 
in regard to notification has been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, based on the information the RO has 
provided to the appellant, as referenced above, VA has 
satisfied its obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim for service connection, 
but she was not provided with notice of the type of evidence 
necessary to establish a disability rating (this, in any 
case, would not be applicable in a cause of death case) or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The appellant was afforded the 
opportunity to testify at a personal hearing before the 
undersigned Veterans Law Judge in January 2006.  The RO has 
obtained the veteran's service medical and personnel records, 
as well as his private medical treatment records including 
those from Veterans Memorial Medical Center in 1982.  The 
appellant has not identified any other pertinent treatment 
records for the RO to obtain on her behalf.  

The Board further notes that VA did not conduct medical 
inquiry in the form of obtaining a VA opinion in an effort to 
substantiate the claim, and that further development in this 
respect is not required because any opinion obtained would be 
speculative for the reasons that follow.  38 U.S.C.A.§ 5103A 
(d).  There is no record of lung cancer or pulmonary 
tuberculosis (as claimed by the appellant to be related to 
the development of lung cancer) during service.  
Additionally, the appellant has not furnished any competent 
evidence of persistent or recurrent symptoms relevant to lung 
cancer (or pulmonary tuberculosis) since service until many 
years later.  In the judgment of the Board, an opinion from a 
physician relating the onset of lung cancer to service based 
on the current record would be purely speculative and have no 
persuasive value as medical evidence of a nexus between 
service and the cause of the veteran's death.  Thus, the 
Board finds that the evidence of record is sufficient to 
decide the appellant's claim.  

The Board again emphasizes that the RO has sought to obtain 
all available records identified by the appellant, or at 
least informed the appellant of the necessity of submitting 
records to support her claim.  The Board thus finds that VA 
has done everything reasonably possible to assist the 
appellant.  In the Board's judgment, further delay of this 
case to obtain a medical opinion would be pointless, because 
the status of the record as it now stands does not show a 
"reasonable possibility" that such assistance would aid the 
appellant's claim.  38 U.S.C.A. § 5103A.  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the appellant and that the record is ready 
for appellate review.  

II.  Merits of the Claim

A.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, such as 
malignant tumors and active tuberculosis, if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

B.  Analysis

The veteran served on active duty with the Philippine 
Commonwealth Army from December 1941 to April 1946, during 
which he had recognized guerrilla service from February 1943 
to March 1945.  During his lifetime, service connection was 
not in effect for any disability.  He died in November 1982, 
many years after his active duty.

The veteran's death certificate shows that the immediate 
cause of death was terminal cancer of the lung; there were no 
other significant conditions contributing to death listed on 
the certificate.  The claims file also contains private 
medical records, to include those from Veterans Memorial 
Medical Center which indicate that the veteran was initially 
diagnosed with lung cancer (adenocarcinoma) in 1982.  There 
is no medical evidence relating the veteran's fatal lung 
cancer to the period of his active duty more than 35 years 
earlier, nor is there any medical evidence that the veteran's 
lung cancer was related to any disability that was incurred 
in or aggravated during service.  

In that regard, the appellant maintains that the veteran's 
lung cancer (adenocarcinoma) was caused by healed lesions or 
scarring left on his lungs by pulmonary tuberculosis, which 
she asserts that the veteran had contracted during service.  
Private medical records dated in 1982 shortly before his 
death show that the veteran was diagnosed with pulmonary 
tuberculosis, moderately advanced, as well as adenocarcinoma 
metastatic to the lumbar spine (primary site undetermined).  
The appellant submitted medical extracts relating to 
bronchogenic carcinoma and tuberculosis, in which she 
highlighted certain passages, to include one wherein it was 
stated that adenocarcinomas grew more slowly than squamous 
cell carcinomas and that adenocarcinomas are sometimes 
associated with areas of scarring.  Another highlighted 
passage indicated that tuberculosis flourished wherever there 
was poverty, malnourishment, and lack of adequate medical 
care.  She testified that she has some expertise in this area 
of medicine because she serves as an "infection control 
nurse."  She testified that pulmonary tuberculosis was 
"missed" as a cause of the veteran's death on his death 
certificate.  The appellant has also submitted documents 
showing that the veteran retired from the Philippine Army in 
1978 with a diagnosis of tuberculosis of the lungs, which was 
treated at V Luna General Hospital in 1978.  Notwithstanding 
the foregoing, the veteran's medical records from his 
recognized period of military service for VA purposes, from 
December 1941 to April 1946, still do not show complaints, 
clinical findings, or diagnosis of pulmonary tuberculosis.  
Rather, his service medical records show that he was treated 
for malaria in 1943.  While the appellant testified that 
symptoms of malaria were similar to that of pulmonary 
tuberculosis, there is still no objective evidence in the 
file that the veteran had pulmonary tuberculosis during 
military service from 1941 to 1946, or in the initial post-
service year.  

After a careful review of the record, however, the Board 
finds that there is no convincing evidence to show that the 
veteran's fatal lung cancer was due to any disability 
incurred in service.  Even if it is assumed that the 
veteran's lung cancer diagnosed in 1982 was in some way 
related to pulmonary tuberculosis, as claimed by the 
appellant, there is no evidence to substantiate that 
pulmonary tuberculosis was etiologically related to the 
veteran's recognized period of service for VA purposes (and 
thus a service-connected disability).  As the veteran's 
service medical records do not show treatment for or 
diagnosis of pulmonary tuberculosis, and there are no medical 
records showing pulmonary tuberculosis for many years 
thereafter, the appellant's claim is wholly unsubstantiated.  

The Board concludes that the weight of the credible evidence 
demonstrates that the underlying cause of death (cancer of 
the lung) was not caused by any disability incurred in 
service or otherwise related to service.  The underlying 
cause of death is nonservice-connected, and the requirements 
of service connection for the cause of the veteran's death 
have not been met.  

As the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the veteran's death.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


